Citation Nr: 0935827	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an award of special monthly compensation 
(SMC) based on a need for aid and attendance or on account of 
being housebound.

2.  Whether the Veteran was paid the correct initial amount 
for a spouse in need of aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from December 1940 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that there is a single Spanish document 
associated with the claims file that has not been translated.  
However, the Board notes that this document, a marriage 
certificate, has no bearing on the issues currently on 
appeal.

The Veteran also raised the claims of entitlement to payment 
or reimbursement for his children's educational expenses, as 
well as other legal and medical expenses dating back to 1984.  
The Board refers these issues to the RO for any appropriate 
action.  

The issue of entitlement to SMC based on a need for aid and 
attendance or on account of being housebound is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected at 100 percent for 
arteriosclerotic heart disease, status-post myocardial 
infarction associated with nicotine dependence, effective 
February 11, 1994.  He is also service-connected for 
residuals of malaria, syphilis, and nicotine dependence and 
was assigned a non-compensable evaluation for each of these 
disabilities.

2.  The Veteran was awarded additional benefits based on his 
dependent spouse being in need of aid and attendance 
benefits, effective April 16, 2007.

3.  According to VA's Compensation Rate Table, effective 
December 1, 2006, a Veteran service-connected at 100 percent 
with a dependent spouse is entitled to $2,610.  An additional 
$126 is awarded if a dependent spouse is in need of aid and 
attendance, for a total monthly rate of $2,736.  

4.  The Veteran was paid $2,736, effective May 1, 2007, the 
correct initial amount for a Veteran service-connected at 100 
percent with a dependent spouse only in need of aid and 
attendance.


CONCLUSION OF LAW

The Veteran was paid the correct initial amount for a spouse 
in need of aid and attendance.  38 U.S.C.A. § 1114, 1115 
(West 2002) (amended by P.L. 109-361, § 2, 120 Stat. 2062, 
effective December 1, 2006); 38 C.F.R. § 3.21 (2008); 
Veterans Benefits Administration Manual, M21-1, Part I, 
Appendix B, effective December 1, 2006.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that he was initially paid 
the incorrect amount for a spouse in need of aid and 
attendance.  In particular, the Veteran alleges that $126, 
the amount paid for a spouse in need of aid and attendance at 
the time that the Veteran filed the current claim, is 
insufficient to "take care of life threatening situations . 
. ."  See October 2007 notice of disagreement (NOD).

Here, the Veteran is service-connected at 100 percent for 
arteriosclerotic heart disease, status-post myocardial 
infarction associated with nicotine dependence, effective 
February 11, 1994.  He is also service-connected for 
residuals of malaria, syphilis, and nicotine dependence.  The 
Veteran was assigned a non-compensable evaluation for each of 
these disabilities.

The RO received the Veteran's claim for spousal aid and 
attendance benefits in April 2007 and granted the benefit 
sought in the September 2007 rating decision currently on 
appeal, effective April 16, 2007.  The Veteran filed a timely 
NOD thereafter and perfected this appeal following the 
issuance of a June 2008 statement of the case.      

The monetary rates of compensation are published in tabular 
form in Appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the Code of Federal Regulations.  See 38 
C.F.R. § 3.21 (2008).

According to VA's Compensation Rate Table, effective December 
1, 2006, a Veteran service-connected at 100 percent with a 
dependent spouse only is entitled to $2,610.  An additional 
$126 is awarded for a dependent spouse in need of aid and 
attendance for a total monthly rate of $2,736 ($2,610 + 
$126).  See M21-1, Part I, Appendix B, effective December 1, 
2006. 

Effective December 1, 2007, a Veteran service-connected at 
100 percent with a dependent spouse only is entitled to 
$2,669.  An additional $129 is awarded for a dependent spouse 
in need of aid and attendance for a total monthly rate of 
$2,798 ($2,669 + $129).  See M21-1, Part I, Appendix B, 
effective December 1, 2007. 

Since the RO received the Veteran's claim for spousal aid and 
attendance benefits prior to December 1, 2007 (i.e., April 
16, 2007), the monetary rates effective December 1, 2006 
apply in the instant case.  It is essentially undisputed in 
this case that the Veteran is service-connected at 100 
percent arteriosclerotic heart disease, and that he claims 
his spouse as his only dependent.  It is also undisputed that 
the Veteran's spouse was awarded aid and attendance benefits, 
effective April 16, 2007.  See September 2007 rating 
decision.  

Associated with the Veteran's claims file is VA Form 21-8947, 
a Compensation and Pension Award Statement.  This statement 
contains a variety of information about the Veteran including 
his name, his spouse's name, his dates of service, level of 
disability, net monthly rate of payment, and the effective 
date of that payment.  In this case, the VA Form 21-8947 
associated with the Veteran's claims file showed that he had 
active service from December 1940 to November 1945.  The 
statement also indicated that the Veteran was 100 percent 
disabled and it listed the Veteran's spouse's name as well.  
Importantly, a notation on the statement showed that the 
Veteran's net monthly rate was $2,736, effective May 1, 2007.   
   
As noted above, VA's Compensation Rate Table makes clear 
that, effective December 1, 2006, a Veteran service-connected 
at 100 percent with a dependent spouse only is entitled to 
$2,610.  An additional $126 is awarded for a dependent spouse 
in need of aid and attendance for a total monthly rate of 
$2,736 ($2,610 + $126).  See M21-1, Part I, Appendix B, 
effective December 1, 2006.

Given the evidence of record, therefore, the Board finds that 
the evidence shows that the Veteran was paid the correct 
amount for a spouse in need of aid and attendance.  The 
Veteran in this case was entitled to an initial net monthly 
rate of $2,736 and was paid that amount.  The amount paid 
includes the compensation rate for a Veteran service-
connected at 100 percent with a dependent spouse only 
($2,610) as well as additional money ($126) for a dependent 
spouse in need of aid and attendance.  Accordingly, the 
Veteran was paid the correct initial amount for a spouse in 
need of aid and attendance, and therefore, the claim must be 
denied.  

The Board is also aware that the Veteran in this case alleges 
that the amount paid for a dependent spouse in need of aid 
and attendance at the time that the Veteran filed the current 
claim ($126) is insufficient.  While the Board is sympathetic 
to the seriousness of the Veteran's spouse's condition and 
the expensive nature of her treatments, the amount paid for a 
dependent spouse in need of aid and attendance is set by 
Congress and adjusted yearly taking into account cost-of-
living increases.  The Board lacks the authority to alter the 
amount paid in such circumstances, regardless of the needs of 
particular Veterans or their concerns that the amount paid is 
insufficient to cover necessary expenses.  Accordingly, the 
appeal must be denied.   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


ORDER

The Veteran was paid the correct initial amount for a spouse 
in need of aid and attendance, therefore, the appeal is 
denied.


REMAND

The Veteran in this case also contends that he is entitled to 
SMC based on a need for aid and attendance or on account of 
being housebound.  The Veteran is service-connected at 100 
percent for arteriosclerotic heart disease, status-post 
myocardial infarction associated with nicotine dependence, 
effective February 11, 1994.  He is also service-connected 
for residuals of malaria, syphilis, and nicotine dependence.  
The Veteran was assigned a non-compensable evaluation for 
each of these disabilities.

SMC is payable to a Veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) 
(2008).  Under 38 C.F.R. § 3.351(c), a Veteran will be 
considered in need of regular aid and attendance if he: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).
The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of the 
Veteran to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; the inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the Veteran from the hazards or dangers incident 
to his daily environment.  38 C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the Veteran remain in bed.  The fact 
that the Veteran has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required, however, that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole, and the need for 
aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a).

In order to qualify for housebound benefits, the controlling 
law and regulations require that the Veteran have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The Veteran must also have (1) an 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems; or 
(2) be permanently housebound by reason of disability or 
disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2008).

The "permanent housebound" requirement will be considered to 
have been met when the Veteran is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his lifetime. 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Associated with the claims file is a July 2007 medical 
statement from D. Newsome, M.D. provided in connection with 
the Veteran's claim for aid and attendance.  The Veteran's 
representative indicated in the August 2009 informal hearing 
presentation (IHP) that this statement was inadequate for 
evaluation purposes because the statement failed to address 
the extent to which the Veteran's service-connected 
disabilities, particularly the service-connected 
arteriosclerotic heart disease, affects his ability to 
protect himself from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a) (outlining the 
criteria for entitlement to aid and attendance benefits).  
The Board agrees, especially where, as here, the Veteran 
reported a history of impaired mobility (i.e., uses cane or 
walker) and fainting.  See Veteran's July 2007 statement.    

Where, as here, a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Thus, the RO 
should schedule the Veteran for a VA examination to determine 
his eligibility for SMC based on a need for aid and 
attendance or on account of being housebound.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all 
relevant VA medical records pertaining to the Veteran that 
are dated from September 13, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain relevant medical treatment records 
that are dated from September 13, 2007 to 
the present.
 
2.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to determine eligibility 
for special monthly compensation based on 
the need for aid and attendance or on 
account of being housebound.  The claims 
folder must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

The examiner should address in the 
examination report whether the following 
are present as a result of the Veteran's 
service-connected disabilities:

*	Inability to dress or 
undress himself or to keep 
himself ordinarily clean and 
presentable;

*	Frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which 
by reason of the particular 
disability cannot be done 
without aid (this does not 
include the adjustment of 
appliances which normal 
persons would be unable to 
adjust without aid, such as 
supports, belts, lacing at 
the back, etc.);

*	Inability to attend to the 
wants of nature; 

*	Inability to feed himself 
through loss of coordination 
of the upper extremities or 
through extreme weakness; or

*	Incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the Veteran 
from hazards or dangers 
incident to his daily 
environment.  See 38 C.F.R. 
§ 3.352(a) (2008).

The examiner should indicate whether the 
Veteran is "bedridden" (i.e., that the 
service-connected disabilities actually 
require that the Veteran remain in bed).  
The fact that the Veteran has voluntarily 
taken to bed or that a physician has 
prescribed rest in bed for the greater or 
lesser part of the day to promote 
convalescence or cure will not suffice.

The examiner should also indicate whether 
the Veteran is permanently housebound by 
reason of his service-connected 
arteriosclerotic heart disease.  The 
"permanent housebound" requirement will be 
considered to have been met when the 
Veteran is substantially confined to his 
or her dwelling and the immediate premises 
or, if institutionalized, to the ward or 
clinical area due to a disability or 
disabilities, and it is reasonably certain 
that the disability or disabilities and 
the resultant confinement will continue 
throughout his lifetime.  The examiner 
must provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


